DETAILED ACTION
An amendment, amending claims 1 and 15, was entered on 7/14/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the claims require simultaneous preloading.  This is not persuasive.  The claims do not recite that the preloading is simultaneous.
Applicant argues that Schmidt only defines aluminum as preloaded and does not teach that multiple metal species are preloaded.  This is not persuasive.  Schmidt teaches that multiple metal species are preloaded (see, e.g., ¶¶ 0034-0038).
Applicant also argues that Tang fails to disclose preloading multiple metal species.  This is not persuasive.  Tang discloses preloading multiple metal species in ¶ 0030.  However, the rejection in view of Tang has been removed in the interest of consolidating prosecution as it only generally teaches transition metals, rare earth metals, and refractory metals (¶ 0030) while Schmidt specifically teaches the claimed metal species.
Applicant argues that claim 15 requires the coating to be configured to resist rescission of Si-containing volatile species when exposed to water and steam and Stowell fails to teach this property.  This is not persuasive.  Stowell teaches that the protective topcoat being formed of binary oxides, such as mullite, or other silicates (4:11-37).  Like Stowell, applicant’s specification teaches that silicates are a suitable example of a protective layer which is configured to resist rescission of Si-containing volatile species when exposed to water and steam (see, e.g., ¶ 0025).  Thus, it would be expected that the silicate protective layer of Stowell is configured to resist rescission of Si-containing volatile species when exposed to water and steam.

Applicant also argues that Stowell teaches CMAS reacting with the protective coating and that this distinguishes the claims from Stowell.  This is not persuasive.  There is nothing in the claims which precludes reacting the protective coating with CMAS to form the protective coating.
Applicant argues that one of ordinary skill in the art would not consider Eaton because Eaton primarily focuses on CTE matching.  This is not persuasive.  Eaton teaches a process of forming a protective topcoat on a turbine component which is directly related to the problem face by applicant and the Schmidt and Tang references.
Applicant argues that the office action chooses bits and pieces from the prior art that favor the combination the examiner wishes to make and fails to consider each reference as a whole.  This is not persuasive.  Each combination of references cited in the rejection is supported by an explanation of the motivation one of ordinary skill in the art would have had in making the combinations.  This satisfies the requirements for establishing a prima facie case of obviousness and does not constitute impermissible hindsight.  See, e.g., MPEP § 2142.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2013/0184142).
Claims 1, 4-6 and 9-14:  Schmidt teaches a process of preparing a coating used to form an environmental barrier coating (Abst.; ¶¶ 0024-0026); comprising the steps of: preparing an silicon oxycarbide precursor; modifying the precursor by loading a plurality of metal cations, such as aluminum, barium and titanium into the precursor (¶¶ 0024-0026, 0034-0038); and pyrolyzing the coating (¶¶ 0046-0048) to form a ceramic coating which provides protection to an underlying part from the environment (i.e. claimed environmental barrier coating) (¶¶ 0003, 0025, 0046).  Schmidt further teaches that doping with the metal cations forms a Si-O-M moiety throughout the precursor (this implicitly means that doping is uniform) (¶ 0024).
Schmidt also teaches that one of the predetermined cations is aluminum (¶¶ 0026, 0034).  It is inherent that aluminum has the property of providing an interaction with a companion oxide phase and an external CMAS phase because aluminum is disclosed to be one of the cation which has this property (see, e.g., ¶ 0032 of applicant’s specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in light of Stowell et al. (US 6,465,090).
Claims 15-17:  Schmidt, as discussed above, teaches all the limitations of claim 15 except Schmidt fails to teach that a protective layer is deposited on the thermal barrier layer.  Stowell teaches a process of protecting a turbine component with a thermal barrier coating (Abst.) and further teaches that a protective topcoat is applied on the thermal barrier coating to provide a barrier to erosion of the thermal barrier coating (Abst.; 4:4-11), the protective topcoat being formed of binary oxides, such as mullite, or other silicates (4:11-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a protective topcoat on the thermal barrier layer, as taught by Stowell, in the process of Schmidt in order to have protected the thermal barrier coating from erosion.  
With respect to the limitation that the protective coating is configured to resist recession of Si-containing volatile species, Stowell teaches a protective layer having the same composition as that which applicant discloses to have this characteristic.  Therefore, this characteristic is considered inherent in the cited art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Stowell in light of Eaton et al. (US 2006/0110609).
Claim 18:  Stowell teaches that the protective topcoat is, e.g., mullite, but fails to teach one of the cited compositions of claim 18.  Eaton teaches a process of forming a protective topcoat on a turbine component (Abst.; ¶ 0002) and explains that rare earth aluminosilicates and alkaline earth .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712